Case 1:18-cv-00427-JJM-LDA   Document
                Case 07-11050-CSS  Doc41-20 Filed08/06/07
                                        1 Filed   07/15/19 Page
                                                            Page11ofof16
                                                                       16 PageID #: 1087
Case 1:18-cv-00427-JJM-LDA   Document
                Case 07-11050-CSS  Doc41-20 Filed08/06/07
                                        1 Filed   07/15/19 Page
                                                            Page22ofof16
                                                                       16 PageID #: 1088
Case 1:18-cv-00427-JJM-LDA   Document
                Case 07-11050-CSS  Doc41-20 Filed08/06/07
                                        1 Filed   07/15/19 Page
                                                            Page33ofof16
                                                                       16 PageID #: 1089
Case 1:18-cv-00427-JJM-LDA   Document
                Case 07-11050-CSS  Doc41-20 Filed08/06/07
                                        1 Filed   07/15/19 Page
                                                            Page44ofof16
                                                                       16 PageID #: 1090
Case 1:18-cv-00427-JJM-LDA   Document
                Case 07-11050-CSS  Doc41-20 Filed08/06/07
                                        1 Filed   07/15/19 Page
                                                            Page55ofof16
                                                                       16 PageID #: 1091
Case 1:18-cv-00427-JJM-LDA   Document
                Case 07-11050-CSS  Doc41-20 Filed08/06/07
                                        1 Filed   07/15/19 Page
                                                            Page66ofof16
                                                                       16 PageID #: 1092
Case 1:18-cv-00427-JJM-LDA   Document
                Case 07-11050-CSS  Doc41-20 Filed08/06/07
                                        1 Filed   07/15/19 Page
                                                            Page77ofof16
                                                                       16 PageID #: 1093
Case 1:18-cv-00427-JJM-LDA   Document
                Case 07-11050-CSS  Doc41-20 Filed08/06/07
                                        1 Filed   07/15/19 Page
                                                            Page88ofof16
                                                                       16 PageID #: 1094
Case 1:18-cv-00427-JJM-LDA   Document
                Case 07-11050-CSS  Doc41-20 Filed08/06/07
                                        1 Filed   07/15/19 Page
                                                            Page99ofof16
                                                                       16 PageID #: 1095
Case 1:18-cv-00427-JJM-LDA  Document
             Case 07-11050-CSS  Doc 141-20
                                        FiledFiled 07/15/19
                                              08/06/07      Page
                                                         Page 10 of1016of 16 PageID #:
                                     1096
Case 1:18-cv-00427-JJM-LDA  Document
             Case 07-11050-CSS  Doc 141-20
                                        FiledFiled 07/15/19
                                              08/06/07      Page
                                                         Page 11 of1116of 16 PageID #:
                                     1097
Case 1:18-cv-00427-JJM-LDA  Document
             Case 07-11050-CSS  Doc 141-20
                                        FiledFiled 07/15/19
                                              08/06/07      Page
                                                         Page 12 of1216of 16 PageID #:
                                     1098
Case 1:18-cv-00427-JJM-LDA  Document
             Case 07-11050-CSS  Doc 141-20
                                        FiledFiled 07/15/19
                                              08/06/07      Page
                                                         Page 13 of1316of 16 PageID #:
                                     1099
Case 1:18-cv-00427-JJM-LDA  Document
             Case 07-11050-CSS  Doc 141-20
                                        FiledFiled 07/15/19
                                              08/06/07      Page
                                                         Page 14 of1416of 16 PageID #:
                                     1100
Case 1:18-cv-00427-JJM-LDA  Document
             Case 07-11050-CSS  Doc 141-20
                                        FiledFiled 07/15/19
                                              08/06/07      Page
                                                         Page 15 of1516of 16 PageID #:
                                     1101
Case 1:18-cv-00427-JJM-LDA  Document
             Case 07-11050-CSS  Doc 141-20
                                        FiledFiled 07/15/19
                                              08/06/07      Page
                                                         Page 16 of1616of 16 PageID #:
                                     1102
